internal_revenue_service number release date index number ------------------------------------------------ -------------------------------------- ------------------------- ------------------------- in re ----------------- department of the treasury washington dc person to contact ---------------------------- id no ------------ telephone number -------------------- refer reply to cc psi b04 plr-149735-13 date june legend ---------------------- --------------------------------- ----------------------- ------------------------------------------------------ ------------------------------------------------------ ----------------------------------------------------------- ----------------------------------------------------- ------------------------------------------------------------------- grantor trustee daughter child child child child trust --------------------------------------------------------------------------------- trust ----------------------------------------------------------------------------- date date date state court state statute x -------------------------- --------------------- --------------------- ------------ --------------------------------------------- --------------------------------------------------------------- ------- ------------------------------------------------------------------- plr-149735-13 dear ---------- this responds to a letter dated date from your authorized representative requesting rulings on the income gift estate and generation-skipping_transfer gst tax consequences of the proposed division of two trusts facts the facts and representations submitted are summarized as follows grantor established two irrevocable trusts trust and trust for the benefit of daughter’s children child child child and child children and their descendants all of the children are over years of age trust was established on date and trust was established on date both date and date are dates prior to date no additions have been made to trust or trust since date trustee is the sole trustee of trust and trust grantor died on date section dollar_figure of trust provides that the trustee shall distribute the income to daughter’s children and to the descendants of any deceased child annually section dollar_figure of trust provides that the trustee shall distribute income to daughter’s children annually section dollar_figure of trust also provides that the trustee may also pay to daughter’s children such amounts of principal as such children shall from time to time request in writing not to exceed the lesser_of that child’s pro_rata share of gifts made to trust during that calendar_year and the sum of dollar_figurex sec_3 in both trust and trust also provide the trustee with discretion to withhold income by adding it to principal setting it aside for future distribution or distributing some or all of it in such proportions or amounts as the trustee may determine section dollar_figure of trust provides that if the share of income to which any child of daughter is entitled in the sole opinion and discretion of the trustee is insufficient for his proper care education and support and in particular cases of severe or protracted illness or great necessity the trustee may make up the deficiency by payments from or use of principal the trustee may as a condition of such payments require that such advances or any part thereof be restored in such manner as the trustee may determine from future income section dollar_figure of trust provides that if the share of income to any beneficiary then entitled to income in the sole opinion and discretion of the trustee is insufficient for his proper care education and support and in particular cases of severe or protracted illness the trustee may make up the deficiency by payments from or use of principal the trustee may as a condition of such payments require that such plr-149735-13 advances or any part thereof be restored in such manner as the trustee may determine from future income section dollar_figure of each trust agreement provides that each separate share of principal that is directed to be set_aside for a child of daughter or the income of which is directed to be paid to such beneficiary is to constitute a separate trust however section dollar_figure also authorizes the trustee to maintain each separate trust as a single fund additionally paragraph of exhibit a of trust and trust which is incorporated into each of the two trust agreements by reference expressly recognizes and anticipates that the trustee may be required or permitted to divide distribute or partition property held in the trusts into separate shares or trusts to date no separate trusts have been created trust and trust both terminate one year after daughter’s death the trust agreements generally provide for equal distribution to each of daughter’s children and their descendants per stirpes and if there are no descendants of daughter living upon termination then equally among the separate trusts for descendants of children of daughter per stirpes section dollar_figure of each trust provides that the trust will terminate when the trust fund has been distributed in accordance with the terms of the trust provided if the trust has not been previously terminated the trust will terminate upon the date which i sec_21 years after the death of the last survivor of grantor grantor’s children and grantor’s grandchildren who are living at the date of the creation of trust currently each child receives an equal share of the income of trust and trust during the term of the current trustee the children have received unequal principal distributions from trust however the children have received no principal distributions from trust pursuant to the terms of each trust if the children request distributions from trust and trust and the requested funds are distributed in unequal amounts to children as is now permitted then when the balance of the trust property is ultimately distributed after daughter’s death those children who received larger distributions from trust and trust prior to termination or their descendants if they are deceased will receive - in the aggregate - disproportionately greater shares of the trust assets over the life of the trusts than the other children presently children have the same investment objectives but in the future the children may have differing investment objectives in order to meet the current needs of the beneficiaries which may result in trustee making unequal distributions to children while simultaneously ensuring that the ultimate distribution of trust property is equitable and to allow trustee to pursue different investment objectives with respect to each child’s interest in the trusts trustee proposes to divide both trust and trust plr-149735-13 into separate trusts trust will be divided into four separate trusts one for the benefit of each child and his or her descendants likewise trust will be divided into four separate trusts one for the benefit of each child thus there will be eight separate trusts successor trusts in the place of the two original trusts and each child will be the beneficiary of two successor trusts one derived from trust and the other derived from trust each successor trust will continue to be governed by the same terms and provisions of the trust from which it was divided except that each successor trust will be held exclusively for the benefit of the child and his or her descendants for whose benefit the successor trust was initially created trustee will continue to serve as the trustee of the successor trusts taxpayer represents that state law would govern the division of trust and trust in order to accomplish the division of trust and trust into successor trusts trustee will initiate a judicial proceeding in court requesting an order approving the division of trust and trust into successor trusts for the benefit of children therefore the order will be binding upon all current and future beneficiaries of those trusts trustee will fund each successor trust created upon the division of trust and trust with a pro_rata share of each asset contained in those trusts state statute provides that upon petition by a trustee beneficiary or any other interested person the court may for good cause shown divide a_trust into two or more separate trusts if the court finds that it is not inconsistent with the intent of the settlor would facilitate the administration of the trust and would be in the best interests of the beneficiaries and not materially impair their respective interests you have requested the following rulings the division of trust and trust into successor trusts will not cause trust trust or any of the successor trusts to lose their status as grandfathered trusts or otherwise become subject_to gst tax the successor trusts resulting from the division of trust and trust will be treated as separate trusts for federal_income_tax purposes the division of trust and trust into successor trusts will not cause trust trust or any of the successor trusts or their beneficiaries to recognize any gain_or_loss from a sale_or_other_disposition of property under sec_61 sec_662 or sec_1001 the tax basis of the assets of the successor trusts received from trust and trust will be the same as the tax basis of trust and trust respectively in the assets and the holding_period of the successor trusts in each asset received from trust and trust will include the holding_period of trust and trust in that asset plr-149735-13 the division of trust and trust into successor trusts will not cause any portion of the assets of trust and trust or any of the successor trusts to be includible in the gross_estate of any beneficiary of trust or trust or any of the successor trusts neither the division of trust or trust into successor trusts nor the pro_rata allocation of the assets of trust and trust among the successor trusts will constitute a transfer by any beneficiary that will be subject_to federal gift_tax under sec_2501 ruling sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer made after date sec_2611 provides that the term generation-skipping_transfer means a tax distribution a taxable_termination and a direct_skip under of the tax_reform_act_of_1986 the act the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the plr-149735-13 time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example considers a situation in which in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust for a and a’s issue provides that the trustee has the discretion to distribute trust income and principal to a and a’s issue in such amounts as the trustee deems appropriate on a’s death the trust principal is to be distributed equally to a’s issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b’s issue the trust for b and b’s issue is identical except for the beneficiaries and terminates at b’s death at which time the trust principal is to be distributed equally to b’s issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a’s issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in this case based upon the facts submitted and the representations made we conclude that trust and trust are exempt from gst tax because trust and trust were irrevocable prior to date and no additions have been made to trust or trust since that date the proposed division of trust and trust into successor trusts will result in eight trusts two each for the benefit of daughter’s children and their descendants the dispositive terms of each successor trust of trust will be substantially the same as the dispositive terms of trust although limited to each child and their descendants similarly the dispositive terms of each successor trust of trust will be substantially the same as the dispositive terms of trust although limited to each child and their descendants each resulting trust will terminate no later than the original termination_date of trust and trust accordingly the proposed division of trust and trust into the successor trusts will not shift a beneficial_interest to any beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the modifications and division and will not extend the time for the vesting of any plr-149735-13 beneficial_interest in a successor trust beyond the period provided for in trust or trust accordingly based on the facts submitted and the representations made and provided that court issues an order approving the division of trust and trust the division of trust and trust into successor trusts will not cause trust trust or any of the successor trusts to lose their status as grandfathered trusts or otherwise become subject_to gst tax ruling sec_643 provides that for purposes of subchapter_j of chapter of subtitle a under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 section b of the tax_reform_act_of_1986 provides that sec_643 shall apply to taxable years beginning after date except that in the case of a_trust that was irrevocable on date it shall apply only to that portion of the trust that is attributable to contributions of corpus after date trustees represent that each successor trust will have different beneficiaries the trustees also represent that no portion of the principal of trust and trust was contributed after date based on the facts submitted and the representations made we conclude that as long as the successor trusts are separately managed and administered they will be treated as separate trusts for federal_income_tax purposes ruling sec_61 provides that gross_income includes gains derived from dealings in property sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year however such deduction shall not exceed the distributable_net_income dni of the estate_or_trust sec_1_661_a_-2 of the income_tax regulations provides that gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as plr-149735-13 defined under sec_643 and the applicable regulations if income is required to be distributed currently sec_662 provides that there shall be included in the gross_income of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_66 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year if the sum of a the amount of income_for_the_taxable_year_required_to_be_distributed_currently to all beneficiaries and b all other_amounts properly paid credited or required to be distributed to all beneficiaries exceeds the dni of the estate_or_trust then in lieu of the amount provided in the preceding sentence there shall be included in the gross_income of the beneficiary an amount which bears the same ratio to dni reduced by the amounts specified in a as the other_amounts properly paid credited or required to be distributed to all beneficiaries sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized on the disposition over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1001 defines the amount_realized from the sale or disposition of property as the sum of any money received plus the fair_market_value of any property received sec_1001 provides that except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property must be recognized sec_1_1001-1 of the income_tax regulations provides as a general_rule that except as otherwise provided in subtitle a the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained an exchange of property results in the realization of gain under sec_1001 if the properties exchanged are materially different 499_us_554 there is a material difference when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers u s pincite revrul_56_437 1956_2_cb_507 holds that a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the property sever their joint_interests in order to extinguish their survivorship interests plr-149735-13 trustee will divide trust and trust by allocating a pro_rata portion of each and every asset of trust to four successor trusts and each and every asset of trust to four successor trusts since the trust beneficiaries will hold essentially the same interests before and after the division of trust and trust into the successor trusts there will be no exchange of property interests that can be characterized as materially different under sec_1001 nor any amount includible in gross_income under sec_61 moreover sec_1_1001-1 expressly provides that the pro_rata division or severance of any trust pursuant to authority in an applicable_state_statute is not an exchange of property differing materially either in_kind or extent in this case the applicable statute of state permits the severance of trust and trust in addition section dollar_figure of trust and trust anticipates the possible division of both trusts also paragraph of exhibit a of each trust which is incorporated by reference within each trust permits the trustee to make any division distribution or partition of property in cash or otherwise to any trust or share therefore based on the facts submitted and the representations made and provided court issues an order approving the division of trust and trust we conclude that the division of trust and trust into successor trusts for the benefit of daughter’s children will not cause trust trust or any of the successor trusts or their beneficiaries to recognize any gain_or_loss from the sale_or_other_disposition of property under sec_61 or sec_1001 we also conclude that the proposed division is not a distribution under sec_661 or sec_1_661_a_-2 accordingly the proposed division will not cause trust trust or any of the successor trusts or their beneficiaries to recognize any income gain_or_loss under sec_1_661_a_-2 or sec_662 ruling sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized sec_1_1015-2 provides that in the case of property acquired after date by a transfer in trust other than a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased by the amount of gain or decreased in the amount of loss recognized to the grantor upon such transfer under the law applicable to the year in which the transfer was made sec_1_1015-2 applies the uniform basis principles in sec_1_1015-1 for determining the basis_of_property where more than one person acquires an interest in property by transfer in trust plr-149735-13 under sec_1_1015-1 property acquired by gift has a single or uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of the code such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person in this case provided that court issues an order approving the division of trust and trust sec_1001 will not apply to the proposed transaction thus after the division of trust and trust and the transfer of the assets into the successor trusts the adjusted_basis of the assets received by the successor trusts will be the same as the respective adjusted_basis of the assets held by trust and trust pursuant to sec_1015 furthermore we conclude that under sec_1223 the holding periods of the assets received by the successor trusts will be the same as the holding periods of the assets in trust and trust respectively ruling sec_2033 provides that the value of the gross_estate includes the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death -- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time after date made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest plr-149735-13 immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent’s death in order for sec_2035 through to apply a decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth under which the decedent retained an interest in or power over the income or corpus of the transferred property based on the facts submitted and the representations made and provided that court issues an order approving the division of trust and trust we conclude that the proposed division of trust and trust into successor trusts does not constitute a transfer by any beneficiary within the meaning of sec_2036 through the beneficiaries of the successor trusts have the same interests after the division as they had prior to the division therefore nothing will be transferred by them by reason of the proposed division accordingly we conclude that the division of trust and trust into successor trusts will not cause any portion of the assets of trust trust or the successor trusts to be includible in the gross_estate of any beneficiary under sec_2035 sec_2036 sec_2037 or sec_2038 ruling sec_2501 imposes a tax on the transfer of property by gift during the calendar_year by any individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible in this case provided the proposed division of trust and trust is pursuant to court order the proposed division of trust and trust into the successor trusts does not increase decrease or otherwise change any beneficiary’s beneficial_interest in trust accordingly based upon the facts submitted and the representations made we conclude that neither the proposed division of trust and trust into successor plr-149735-13 trusts nor the pro_rata allocation of assets will cause any beneficiary to have made a taxable gift under sec_2501 in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
